In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20-2605
BARBARA TULLY, KATHARINE BLACK, MARC BLACK, DAVID
CARTER, REBECCA GAINES, ELIZABETH KMIECIAK, CHAQUITTA
MCCLEARY, DAVID SLIVKA, DOMINIC TUMMINELLO, and
INDIANA VOTE BY MAIL, INC., individually and on behalf of all
others similarly situated,
                                        Plaintiffs-Appellants,

                                 v.

PAUL OKESON, S. ANTHONY LONG, SUZANNAH WILSON
OVERHOLT, ZACHARY E. KLUTZ, and CONNIE LAWSON, in their
official capacities,
                                   Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
         Southern District of Indiana, Indianapolis Division.
          No. 20-cv-01271 — James Patrick Hanlon, Judge.
                     ____________________

  ARGUED SEPTEMBER 30, 2020 — DECIDED OCTOBER 6, 2020
                     ____________________

   Before RIPPLE, KANNE, and SCUDDER, Circuit Judges.
   KANNE, Circuit Judge. Relying on the unprecedented chal-
lenges posed by the COVID-19 pandemic, Plaintiﬀs seek a
2                                                   No. 20-2605

preliminary injunction requiring Indiana to permit unlimited
absentee voting in the upcoming general election. To attain
this goal, they challenge Indiana’s absentee-voting regime on
two grounds. First, Plaintiﬀs assert that Indiana’s extension of
absentee ballots to elderly Hoosiers violates the Twenty-Sixth
Amendment by abridging younger Hoosiers’ right to vote.
Second, Plaintiﬀs contend that requiring some voters, such as
themselves, to cast ballots in person during the ongoing
COVID-19 pandemic infringes on their fundamental right to
vote and thus violates the Fourteenth Amendment’s Equal
Protection Clause.
    These claims hinge on one question: what is “the right to
vote”? In McDonald v. Board of Election Commissioners of Chi-
cago, the Supreme Court told us that the fundamental right to
vote does not extend to a claimed right to cast an absentee
ballot by mail. 394 U.S. 802, 807 (1969). And unless a state’s
actions make it harder to cast a ballot at all, the right to vote
is not at stake. Id.
    Considering that definition, Indiana’s absentee-voting re-
gime does not aﬀect Plaintiﬀs’ right to vote and does not vio-
late the Constitution. In the upcoming election, all Hoosiers,
including Plaintiﬀs, can vote on election day, or during the
early-voting period, at polling places all over Indiana. The
court recognizes the diﬃculties that might accompany in-per-
son voting during this time. But Indiana’s absentee-voting
laws are not to blame. It’s the pandemic, not the State, that
might aﬀect Plaintiﬀs’ determination to cast a ballot.
     Two other principles guide our decision in this case. First,
the Constitution explicitly grants states the authority to pre-
scribe the manner of holding federal elections. U.S. Const. art.
I, § 4. Recognizing that authority, our court has acknowledged
No. 20-2605                                                   3

that balancing the interests of discouraging fraud and miti-
gating elections-related issues with encouraging voter turn-
out is a judgment reserved to the legislature. See Griﬃn v.
Roupas, 385 F.3d 1128, 1131 (7th Cir. 2004). Second, the Su-
preme Court’s Purcell principle counsels federal courts to ex-
ercise caution and restraint before upending state election
regulations on the eve of an election. See Purcell v. Gonzalez,
549 U.S. 1, 4 (2006). Given that voting is already underway in
Indiana, we have crossed Purcell’s warning threshold and are
wary of turning the State in a new direction at this late stage.
   We therefore aﬃrm the district court’s decision denying
Plaintiﬀs’ request for a preliminary injunction.
                       I. BACKGROUND
    Indiana voters who fall into any of thirteen statutorily
enumerated categories can vote by mail. Ind. Code § 3-11-10-
24 (2020). One of those categories encompasses voters aged
sixty-five and older. Id. § 3-11-10-24(a)(5). Others encompass,
for example, disabled or homebound voters, voters who lack
transportation, and voters who expect to be absent from the
county on election day. Id. § 3-11-10-24(a).
    For purposes of the primary election held in June of this
year, the Indiana Election Commission responded to the dif-
ficulties of voting during the COVID-19 pandemic by extend-
ing these absentee-voting privileges to all registered and qual-
ified Indiana voters. For the general election coming up this
November, however, the IEC did not renew its order. Instead,
Indiana has by now taken steps to alleviate COVID-19’s bur-
den on voters by, for example, allowing Hoosiers in all coun-
ties to vote during a twenty-eight-day period before the elec-
tion (see id. § 3-11-10-26(f)) and by implementing safety
4                                                           No. 20-2605

guidelines and procuring protective equipment for election
day. This preparation also came as Indiana progressed to
“Stage 5” of its public health and reopening plan late last
month.1
    Plaintiﬀs include nine Indiana voters who do not expect to
qualify for an absentee ballot in the fast-approaching general
election.2 Asserting claims under the Twenty-Sixth Amend-
ment and the Equal Protection Clause, they moved for a pre-
liminary injunction requiring Indiana to implement “no-ex-
cuse absentee voting” in the general election. The district
court denied Plaintiﬀs’ motion. Plaintiﬀs now appeal that de-
cision.
                             II. ANALYSIS
    “A preliminary injunction is an extraordinary remedy.”
Whitaker v. Kenosha Unified Sch. Dist. No. 1 Bd. of Educ., 858 F.3d
1034, 1044 (7th Cir. 2017) (citing Girl Scouts of Manitou Council,
Inc. v. Girl Scouts of U.S., Inc., 549 F.3d 1079, 1085 (7th Cir.
2008)). “We review the grant of a preliminary injunction for
the abuse of discretion, reviewing legal issues de novo, while
factual findings are reviewed for clear error.” Id. (internal ci-
tations omitted) (citing Jones v. Markiewicz-Qualkinbush, 842
F.3d 1053, 1057 (7th Cir. 2016); Fed. Trade Commʹn v. Advoc.
Health Care Network, 841 F.3d 460, 467 (7th Cir. 2016)).


1 See Shari Rudavsky, Indiana to Move to Stage 5 of Coronavirus Reopening
Saturday While Staying Masked, Indianapolis Star (Sept. 23, 2020),
https://www.indystar.com/story/news/health/2020/09/23/indiana-move-
stage-5-coronavirus-reopening/3506866001/.
2 Although there is a corporate plaintiff—Indiana Vote by Mail, Inc.—for
simplicity, we refer only to the individual plaintiffs throughout the opin-
ion.
No. 20-2605                                                    5

     To merit such relief, a movant “must make a threshold
showing that: (1) absent preliminary injunctive relief, he will
suﬀer irreparable harm in the interim prior to a final resolu-
tion; (2) there is no adequate remedy at law; and (3) he has a
reasonable likelihood of success on the merits.” Turnell v. Cen-
tiMark Corp., 796 F.3d 656, 662 (7th Cir. 2015). Then, if the mo-
vant makes this threshold showing, the court proceeds to con-
sider the balance of harms between the parties and the eﬀect
of granting or denying a preliminary injunction on the “pub-
lic interest.” Id. This case turns on the threshold inquiry and,
more particularly, whether Plaintiﬀs have shown that they
have a reasonable likelihood of success on the merits.
    A movant’s showing of likelihood of success on the merits
must be “strong.” Ill. Republican Party v. Pritzker, No. 20-2175,
2020 WL 5246656, at *2 (7th Cir. Sept. 3, 2020). “A ‘strong’
showing … does not mean proof by a preponderance … . But
it normally includes a demonstration of how the applicant
proposes to prove the key elements of its case.” Id. Plaintiﬀs
have not made this “strong” showing as to either of their
claims because “the right to vote” does not include Plaintiﬀs’
“claimed right to receive absentee ballots.” McDonald v. Bd. of
Election Comm’rs of Chi. 394 U.S. 802, 807 (1969).
   A. Plaintiﬀs’ Twenty-Sixth Amendment Claim
    The Twenty-Sixth Amendment provides, “The right of cit-
izens of the United States, who are eighteen years of age or
older, to vote shall not be denied or abridged by the United
States or by any State on account of age.” Plaintiﬀs argue that
Indiana’s law permitting Hoosiers who are sixty-five and
older to vote absentee violates the Twenty-Sixth Amendment
because it does not provide the same privilege to younger vot-
ers. The success of this claim depends on whether Indiana’s
6                                                              No. 20-2605

age-based absentee-voting law abridges “the right … to vote”
protected by the Twenty Sixth Amendment or merely aﬀects
a privilege to vote by mail.
    The Supreme Court answered this question in McDonald.
394 U.S. at 807; see also Tex. Democratic Party v. Abbott, No. 20-
50407, 2020 WL 5422917, at *10 (5th Cir. Sept. 10, 2020) (“Un-
derstanding what the right to vote meant at the time the
Twenty-Sixth Amendment was ratified in 1971 is certainly as-
sisted by the 1969 McDonald decision.”). There, pretrial de-
tainees in Illinois argued that a state law granting absentee
ballots to some individuals, but not to pretrial detainees, vio-
lated the Equal Protection Clause. McDonald, 394 U.S. at 803.
The Court rejected this argument because the detainees did
not put forth evidence showing that the challenged law “im-
pact[ed their] ability to exercise the fundamental right to
vote” or that it “absolutely prohibited” them from voting. Id.
at 807, 808 n.7. Instead, the law “ma[de] voting more available
to some groups.” Id. at 807. Therefore, it was “not the right to
vote that [was] at stake … but a claimed right to receive ab-
sentee ballots.” Id. In short, the Court held that the fundamen-
tal right to vote means the ability to cast a ballot, but not the
right to do so in a voter’s preferred manner, such as by mail.3


3 The Court has reiterated this holding several times. See Kramer v. Union
Free Sch. Dist. No. 15, 395 U.S. 621, 626 n.6 (1969) (“In McDonald … we were
reviewing a statute which made casting a ballot easier for some … . [A]t
issue was not a claimed right to vote but a claimed right to an absentee
ballot.”); see also Hill v. Stone, 421 U.S. 289, 300 n.9 (1975) (summarizing
McDonald as addressing “whether pretrial detainees in Illinois jails were
unconstitutionally denied absentee ballots” when “there was nothing in
the record to indicate that the challenged Illinois statute had any impact
on the appellants’ exercise of their right to vote”); Goosby v. Osser, 409 U.S.
512, 521 (1973) (holding that, unlike the claim in McDonald, the plaintiffs’
No. 20-2605                                                                7

    In this case, we too are reviewing an absentee-voting stat-
ute that “make[s] voting more available to some groups”—
namely, voters over sixty-five. Id.; see also Luft v. Evers, 963
F.3d 665, 672 (7th Cir. 2020) (noting that Wisconsin’s absentee-
voting laws “make voting easier”). And even as applied right
now, during a pandemic, the statute does not “impact[ Plain-
tiﬀs’] ability to exercise the fundamental right to vote” or “ab-
solutely prohibit[ Plaintiﬀs] from voting”; only the pandemic
is potentially guilty of those charges. McDonald, 394 U.S. at
807, 808 n.7.
    If Indiana’s law granting absentee ballots to elderly voters
changed or even disappeared tomorrow, all Hoosiers could
vote in person this November, or during Indiana’s twenty-
eight-day early voting window, just the same. Consequently,
“at issue [i]s not a claimed right to vote” but a “claimed right
to an absentee ballot.” Id. at 807. And for that reason, Plain-
tiﬀs’ claim under the Twenty-Sixth Amendment, which only
protects the right to vote, is unlikely to succeed. Abbott, 2020
WL 5422917, at *15 (“[A]n election law abridges a person’s
right to vote for the purposes of the Twenty-Sixth Amend-
ment only if it makes voting more diﬃcult.”).


claim implicated the right to vote because it alleged that a “Pennsylvania
statutory scheme absolutely prohibit[ed] the[ plaintiffs] from voting”);
Bullock v. Carter, 405 U.S. 134, 143 (1972) (“Of course, not every limitation
or incidental burden on the exercise of voting rights is subject to a strin-
gent standard of review.” (citing McDonald, 394 U.S. at 802)). And other
federal courts of appeals have continued to acknowledge McDonald’s au-
thority. See, e.g., Abbott, 2020 WL 5422917, at *12 (relying on McDonald to
hold that “the right to vote in 1971 did not include a right to vote by mail”
and that “[i]n-person voting was the rule, absentee voting the exception”);
Mays v. LaRose, 951 F.3d 775, 792 (6th Cir. 2020) (“[T]here is no constitu-
tional right to an absentee ballot.” (citing McDonald, 394 U.S. at 807–09)).
8                                                            No. 20-2605

    Plaintiﬀs retort that this conclusion is wrong because hy-
pothetical laws similarly restricting the ability of African
Americans or women or the poor to vote by mail would vio-
late the Fifteenth, Nineteenth, and Twenty-Fourth Amend-
ments, respectively.4 Plaintiﬀs are correct that such laws
could be subject to heightened scrutiny for “operat[ing] to the
peculiar disadvantage of a suspect class.” Mass. Bd. of Ret. v.
Murgia, 427 U.S. 307, 312 (1976). But this scrutiny would come
from the Fourteenth Amendment’s Equal Protection Clause.
Am. Party of Tex. v. White, 415 U.S. 767, 795 (1974) (“[P]ermit-
ting absentee voting by some classes of voters and denying
the privilege to other classes … is an arbitrary discrimination
violative of the Equal Protection Clause.” (emphasis added));
McDonald, 394 U.S. at 807 (“[A] careful examination on our
part is especially warranted [under the Equal Protection
Clause] where lines are drawn on the basis of wealth or
race … .”). It would not come from the Fifteenth, Nineteenth,
or Twenty-Fourth Amendments because Plaintiﬀs’ hypothet-
ical laws do not implicate the right to vote.5 Plaintiﬀs’ rebuttal
thus bears no weight.




4 U.S. Const. amend. XV (“The right of citizens of the United States to vote

shall not be denied or abridged … on account of race … .”); id. amend. XIX
(“The right of citizens of the United States to vote shall not be denied or
abridged … on account of sex.”); id. amend. XXIV (“The right of citizens
of the United States to vote … shall not be denied or abridged … by reason
of failure to pay any poll tax or other tax.”).
5 Plaintiffs have not argued that Indiana’s age-based absentee-voting law
violates the Equal Protection Clause by “operat[ing] to the peculiar disad-
vantage of a suspect class.” Murgia, 427 U.S. at 312. So we do not reach
that issue.
No. 20-2605                                                    9

   B. Plaintiﬀs’ Equal Protection Claim
    The Fourteenth Amendment’s Equal Protection Clause
prohibits states from impermissibly interfering with individ-
uals’ fundamental rights such as the right to vote. Murgia, 427
U.S. at 312 & n.3. Plaintiﬀs argue that Indiana’s absentee-vot-
ing regime requiring some Indiana voters, themselves in-
cluded, to cast ballots in person during the COVID-19 pan-
demic hinders their ability to vote and therefore violates the
Equal Protection Clause. We disagree. Because Indiana’s ab-
sentee-voting scheme does not impact Plaintiﬀs’ fundamental
right to vote, McDonald commands that rational-basis review
applies. And under that lenient test, Plaintiﬀs’ equal protec-
tion claim is not likely to succeed. Further, whether we em-
ploy McDonald’s rational-basis test or the Anderson/Burdick
balancing-of-interests test, we land on the same conclusion.
   1. Rational-basis review applies.
    The parties disagree on the appropriate test to use in scru-
tinizing Indiana’s absentee-voting regime under the Equal
Protection Clause. Plaintiﬀs argue that we should apply the
balancing test set forth by the Supreme Court in Anderson v.
Celebrezze, 460 U.S. 780 (1983), and Burdick v. Takushi, 504 U.S.
428 (1992), under which we weigh the burden that a state reg-
ulation imposes on the right to vote against the state’s interest
in enacting the regulation. But Indiana argues that we should
apply the rational-basis test used by the Supreme Court in
McDonald, 394 U.S. at 807–08.
   The Supreme Court has never overturned or disparaged
any of these cases. In fact, Burdick itself cites McDonald favor-
ably. Burdick, 504 U.S. at 434. So, bearing in mind that the Su-
preme Court shies from overturning its precedents sub
10                                                      No. 20-2605

silentio, Shalala v. Ill. Council on Long Term Care, Inc., 529 U.S. 1,
18 (2000), we must harmonize the McDonald and Ander-
son/Burdick frameworks.
    As explained above, McDonald dealt with Illinois pretrial
detainees who brought an equal protection challenge against
a law that did not aﬀect their fundamental “right to vote” but
only aﬀected “a claimed right to receive absentee ballots.” 394
U.S. at 807. The law was thus subject to mere rational-basis
review. Id. Anderson and Burdick, however, involved very dif-
ferent situations in which the right to vote protected by the
Fourteenth Amendment was at stake. Anderson, 460 U.S. at
786; Burdick, 504 U.S. at 439. The Court therefore employed a
balancing test in which it weighed “‘the character and magni-
tude of the asserted injury to the rights protected by the First
and Fourteenth Amendments that the plaintiﬀ seeks to vindi-
cate’ against ‘the precise interests put forward by the State as
justifications for the burden imposed by its rule.’” Burdick, 504
U.S. at 434 (quoting Anderson, 460 U.S. at 789).
    We have stated that the Anderson/Burdick “test applies to
all First and Fourteenth Amendment challenges to state elec-
tion laws.” Acevedo v. Cook Cnty. Oﬃcers Electoral Bd., 925 F.3d
944, 948 (7th Cir. 2019). But that assertion, which comes from
a case that had nothing to do with absentee voting, did not,
and cannot, override the Supreme Court’s holding in McDon-
ald that rational-basis scrutiny applies to election laws that do
not impact the right to vote—that is, the right to cast a ballot
in person. See Bullock v. Carter, 405 U.S. 134, 143 (1972) (“Of
course, not every limitation or incidental burden on the exer-
cise of voting rights is subject to a stringent standard of re-
view.” (citing McDonald, 394 U.S. at 802 (1969)). Accordingly,
all election laws aﬀecting the right to vote are subject to the
No. 20-2605                                                                11

Anderson/Burdick test, but election laws that do not curtail the
right to vote need only pass rational-basis scrutiny.6
    Given this harmonization, McDonald’s rational-basis test
applies in this case to determine the validity of Indiana’s ab-
sentee-voting scheme under the Equal Protection Clause. Just
as Indiana’s law providing absentee ballots to elderly Hoosi-
ers does not aﬀect Plaintiﬀs’ right to vote, Indiana’s whole ab-
sentee-voting scheme does not aﬀect Plaintiﬀs’ right to vote.
Indiana’s absentee-voting laws “ma[ke] casting a ballot easier
for” voters who fall into any of thirteen qualifying categories.
Kramer v. Union Free Sch. Dist. No. 15, 395 U.S. 621, 626 n.6
(1969) (citing McDonald, 394 U.S. at 807). And they do not
make it harder for anyone to cast a ballot—it’s COVID-19 that
might aﬀect election-day plans. For those reasons, rational-
basis review controls.
    2. Indiana’s absentee-voting laws pass rational-basis review.
    Under rational-basis review, a law must “bear some ra-
tional relationship to a legitimate state end.” McDonald, 394
U.S. at 809. This poses a low hurdle because rational-basis re-
view “is not a license for courts to judge the wisdom, fairness,
or logic of legislative choices.” Johnson v. Daley, 339 F.3d 582,
587 (7th Cir. 2003) (quoting Heller v. Doe, 509 U.S. 312, 319

6 We also note that Anderson and Burdick themselves compel this conclu-
sion. The balancing test set forth by those cases requires courts to consider
“the character and magnitude of the asserted injury to the rights protected
by the First and Fourteenth Amendments that the plaintiff seeks to vindicate.”
Burdick, 504 U.S. at 434 (emphasis added) (quoting Anderson, 460 U.S. at
789). As has been exhaustively explained, the ability to vote by mail is not
a “right[] protected by the First and Fourteenth Amendments.” Id. So, in
cases like McDonald, where only the claimed right to vote by mail is at
issue, the Anderson/Burdick test, by its own terms, cannot apply.
12                                                   No. 20-2605

(1993)). For example, in McDonald, the Court held that the Il-
linois law failing to provide absentee ballots to pretrial detain-
ees passed rational-basis review because, although Illinois
could make voting easier “by extending absentee voting priv-
ileges to [the detainees, i]ts failure to do so … hardly seems
arbitrary, particularly in view of the many other classes of Il-
linois citizens not covered by the absentee provisions, for
whom voting may be extremely diﬃcult, if not practically im-
possible.” 394 U.S. at 809–10.
    Indiana’s absentee-voting scheme likewise survives ra-
tional-basis scrutiny. In wielding its “broad authority to reg-
ulate the conduct of elections, including federal ones,” Indi-
ana has an undeniably legitimate interest in preventing voter
fraud and “other abuses” that are “facilitated by absentee vot-
ing.” Griﬃn v. Roupas, 385 F.3d 1128, 1130–31 (7th Cir. 2004).
And the Indiana General Assembly’s decision to open up ab-
sentee voting only to those Hoosiers who are most likely to
benefit from it bears a clearly rational relationship to that in-
terest in curbing the dangers of unfettered absentee voting. Id.
So although Indiana could make voting even easier “by ex-
tending absentee-voting privileges to” all, “[i]ts failure to do
so … hardly seems arbitrary.” McDonald, 394 U.S. at 810.
   3. Indiana’s voting scheme is equally sound even under the An-
derson/Burdick test.
   Even if we were to analyze Plaintiﬀs’ equal protection
challenge using the Anderson/Burdick balancing approach, we
would arrive at the same result. The Supreme Court in Burdick
acknowledged the fundamental nature of the right to vote but
recognized that it does not follow “that the right to vote in any
manner … [is] absolute.” Burdick, 504 U.S. at 433. State laws
regulating the mechanics of elections will “invariably impose
No. 20-2605                                                    13

some burden upon individual voters,” so courts should em-
ploy a balancing analysis for constitutional challenges to such
laws. Id. at 433–34. Specifically, courts “weigh ‘the character
and magnitude of the asserted injury’” to voting rights
“against ‘the precise interests put forward by the State as jus-
tifications for the burden imposed by its rule.’” Id. at 434
(quoting Anderson, 460 U.S. at 789). Anderson further instructs
that, in undertaking this balancing inquiry, we “must not only
determine the legitimacy and strength of each of those inter-
ests” but also “consider the extent to which those interests
make it necessary to burden the plaintiﬀ’s rights.” 460 U.S. at
789.
    Plaintiﬀs assert that their inability to vote by mail under
Indiana’s absentee-voting laws force each voter to make a
choice between personal health and safety and exercising the
right to vote. There is no question that Indiana’s eligibility re-
quirements for absentee voting inconvenience some voters
who would prefer, but do not qualify, to vote by mail. But we
cannot assess Indiana’s absentee voting provisions in isola-
tion and instead must consider Indiana’s electoral scheme as
a whole. See Burdick, 504 U.S. at 434–37; Luft, 963 F.3d at 671–
72, 675.
   Indiana allows absentee voting by mail for all Hoosiers
that qualify in one of thirteen categories, which include voters
who are disabled, will be confined due to illness or injury, will
be confined caring for another person, lack transportation to
the polls, are age sixty-five or older, expect to be absent from
the county on election day, and more. Ind. Code § 3-11-10-24.
Indiana also allows for early in-person voting for twenty-
eight days leading up to the election, one of the longer early-
voting periods across all states. Id. § 3-11-10-26(f).
14                                                   No. 20-2605

   What is more, the Indiana Governor’s Stay-At-Home Ex-
ecutive Order has expired and Indiana has progressed to
“Stage 5” of its reopening plan, alleviating some of Plaintiﬀs’
proposed justifications for universal voting by mail. Taken to-
gether, the State’s voting scheme has a modest impact on
Hoosiers in selecting their preferred manner of voting, but we
cannot say it severely restricts the right to vote altogether.
    Turning to the state-interest side of the balancing scale, In-
diana has identified several factors that guided its decision to
allow some, but not all, Hoosiers to vote absentee: discourag-
ing fraud, ensuring that the maximum number of ballots are
deemed valid, managing administrative capacity to process
ballots, and permitting voters to receive timely information
about candidates up to election day.
    On balance, Indiana’s legitimate interests in ensuring safe
and accurate voting procedures are suﬃcient to outweigh any
limited burden on Hoosiers’ right to vote as they choose
caused by the State’s restricted absentee voting scheme. We
are mindful that Indiana’s decision to accommodate some
voters by permitting absentee voting “is an indulgence—not
a constitutional imperative that falls short of what is re-
quired.” Crawford v. Marion Cnty. Election Bd., 553 U.S. 181, 209
(2008) (Scalia, J., concurring). And we reiterate that “[o]ne
less-convenient feature does not an unconstitutional system
make.” Luft, 963 F.3d at 675.
   Finally, we are well aware that the most severe public-
health crisis of the past century currently ravages our nation
and the world. But that reality does not undermine our con-
clusion—it reinforces it. “[T]he balance between discouraging
fraud and other abuses,” on the one hand, and “encouraging
turnout” and voter safety, on the other, “is quintessentially a
No. 20-2605                                                   15

legislative judgment.” Griﬃn, 385 F.3d at 1131. This court is ill
equipped to second guess, let alone override, the rational pol-
icy judgments of Indiana’s elected oﬃcials “on the eve of an
election.” Republican Nat’l Comm. v. Democratic Nat’l Comm.,
140 S. Ct. 1205, 1207 (2020). Indeed, “[g]iven the imminence of
the election,” our intervention now would only risk exacer-
bating “voter confusion,” and we should therefore “allow the
election to proceed without an injunction.” Purcell v. Gonzalez,
549 U.S. 1, 4–6 (2006). This holds true even—and especially—
in midst of a pandemic when “[l]ocal oﬃcials are working
tirelessly to ‘shap[e] their response to changing facts on the
ground,’ knowing that the appropriate response is ‘subject to
reasonable disagreement.’” Tex. Democratic Party v. Abbott, 961
F.3d 389, 393–94 (5th Cir. 2020) (alteration in original) (quot-
ing S. Bay United Pentecostal Church v. Newsom, 140 S. Ct. 1613,
1614 (2020) (Roberts, C.J., concurring)).
    Indiana has exercised its judgment and taken steps to
lighten COVID-19’s burden on voters by, for example, allow-
ing Hoosiers to vote early and implementing safety guide-
lines and procuring protective equipment for election day.
Tully v. Okeson, No. 1:20-cv-01271-JPH-DLP, 2020 WL
4926439, at *6 (S.D. Ind. Aug. 21, 2020). We cannot upend this
legislative work even if we thought we could do better. Griﬃn,
385 F.3d at 1132.
                       III. CONCLUSION
    We are mindful of the diﬃculties that so many Hoosiers,
and other Americans, face as a result of COVID-19. We also
fully grasp the gravity of our national elections and the sin-
cere desires of Plaintiﬀs and other Hoosiers to participate in
one of the most central aspects of our republic—choosing our
representatives. But it is precisely because of the gravity of
16                                                  No. 20-2605

this situation that we should not, and will not, “judicially leg-
islat[e] so radical a reform [as unlimited absentee voting] in
the name of the Constitution” where the State has infringed
on no one’s right to vote. Griﬃn, 385 F.3d at 1130. We therefore
AFFIRM the decision of the district court.
No. 20-2605                                                    17

   RIPPLE, Circuit Judge, concurring. I join the judgment of
the court affirming the district court’s denial of a prelimi-
nary injunction.
    The Indiana statutory scheme for voting by absentee bal-
lot is a generous one. It sets forth thirteen categories of indi-
viduals who can vote absentee. Ind. Code § 3-11-10-24
(2020). It also gives the Indiana Election Commission the au-
thority to let any “person who is otherwise qualified to vote
in person to vote by absentee ballot” in an emergency. Id.
§ 3-11-4-1(c). One of the categories listed in the statute is the
elderly, id. § 3-11-10-24(a)(5), defined in another section of
the Code as those over sixty-five years old. Id. § 3-5-2-16.5.
The remaining sections deal with other categories of indi-
viduals who may be impeded in getting to the polls. Unlike
in this year’s primary elections, the Commission has re-
frained from extending permission, under its emergency
powers, to all otherwise qualified voters to vote by absentee
ballot in the general election. Notably, it still has the authori-
ty to consider individual cases. Id. § 3-11-4-1(c).
    In my view, the plaintiffs have made a weak case that the
Commission’s action constitutes an abridgement of the right
to vote on the basis of age and therefore violates the Twen-
ty-Sixth Amendment. The statute granting the mail ballot
privilege employs age only in a tangential way. It simply de-
fines the term “elderly” as a person who has lived sixty-five
years. This definitional shorthand is a common-sense tool; it
relieves the Commission of the insurmountable task of adju-
dicating, on an individual basis, which of its older citizens
would be deterred in coming to the polls on a November
day because of the physical and social conditions that invar-
iably afflict senior citizens. A November day in Indiana, at
18                                                No. 20-2605

least in the northern regions of the State, can pose a signifi-
cant obstacle to leaving one’s home.
    By granting a general absentee voting privilege to its sen-
ior citizens, the State removed for its senior citizens impedi-
ments not experienced by most other Hoosiers who desire to
vote. By defining the elderly by age, the State may well have
created a category that is both over- and under-inclusive. No
party in this case suggests, however, that this line drawing
constitutes an invidious irrebuttable presumption. To the
extent that the category is over-inclusive, it simply imple-
ments the legislature’s solicitude that everyone who experi-
ences the barriers associated with old age can vote. Any un-
der inclusion is the unhappy byproduct of the need to make
a reasonable judgment based on the Country’s general expe-
rience in dealing with the problems of the aged. The legisla-
ture simply employed a reasonable methodology to identify
those who, in its judgment, needed a special accommodation
to get to the polls. This is hardly an invidious classification
based on age.
    My colleagues do not concern themselves with the nature
of the State’s exemption for the aged because, in their view,
McDonald v. Board of Election Commissioners of Chicago, 394
U.S. 802 (1969), establishes a rigid rule that the fundamental
right to vote does not include a right to cast an absentee bal-
lot. Any age distinction with respect to absentee ballot privi-
leges therefore does not impact the right to vote and there-
fore does not implicate the Twenty-Sixth Amendment.
McDonald antedates the ratification of this Amendment,
however, and it may well be that the day will come when
the general rule articulated in McDonald will have to yield to
the Twenty-Sixth Amendment when the values protected by
No. 20-2605                                                            19

that Amendment are clearly at stake. As I already have ex-
plained, I do not believe that those values are directly impli-
cated here. We live, however, in an age when many consider
manipulation of the electoral process to be acceptable public
conduct. We well may see someday a more direct attempt to
manipulate the electoral process by altering the absentee bal-
lot program to disfavor a specific age group. On that issue,
                                         1
we ought to keep our powder dry.
    The plaintiffs’ Fourteenth Amendment argument, while
somewhat stronger than their Twenty-Sixth Amendment
submission, hardly constitutes a significant chance of success
on the merits. Here, the intermediate scrutiny of the Ander-
son-Burdick rule seems appropriate to ensure that manipula-
tion of the absentee ballot privilege does not result in disen-
franchisement. Yet, invocation of this intermediate scrutiny
test does not appreciably assist the plaintiffs here. On this
record, they simply cannot show any realistic jeopardy of
losing the right to vote because of the Commission’s decision
not to extend the absentee ballot privilege. The record shows


1 The same may very well be said for my colleagues’ discussion of the
Fifteenth, Nineteenth, and Twenty-Fourth Amendments. My colleagues
write that only the Fourteenth Amendment offers a vehicle to scrutinize
line drawing on the basis of race or sex or wealth, with respect to absen-
tee voting—the Fifteenth, Nineteenth, and Twenty-Fourth Amendments,
according to my colleagues, have no role to play on the issue. This case,
of course, does not present us with an opportunity to consider how the
Fifteenth, Nineteenth, or Twenty-Fourth Amendments might apply to
laws regarding absentee voting, or how the historical context underlying
those Amendments might differentiate each Amendment’s scope.
Though my colleagues’ discussion of the Fifteenth, Nineteenth, and
Twenty-Fourth Amendments is surely dicta, I believe it is prudent to
keep our powder dry on those issues as well.
20                                                   No. 20-2605

that the Commission assessed the State’s capacity to conduct
a “no excuses” absentee ballot election and compared it to its
ability to conduct an in-person election with enhanced safe-
guards for the health of the voters. The Commission consid-
ered the significant difficulty that it had experienced in con-
ducting the primary election under a “no excuses” absentee
ballot system. Although the primaries required the State to
handle a significantly smaller number of ballots than the
number anticipated in the general election, the State’s capac-
                                                 2
ity to tally the votes was significantly wanting. There is no
indication in the record that, in the short period since the
primary election, the State has had the opportunity to build
the infrastructure necessary to handle a significantly greater
number of ballots in the general election. On the other hand,
the record does demonstrate that the State has taken signifi-
cant alternate steps to assuage the danger still attendant on
                                    3
waiting in an enclosed area to vote. Whether the State made
a wise decision we cannot say. That it made its decision only
after a careful weighing of the competing considerations is
evident. See Burdick v. Takushi, 504 U.S. 428, 438–39 (1992).
Further judicial scrutiny of that decision is not appropriate.
Accordingly, I join the judgment of the court.




2 R.53, Exs. 1–4.

3 R.53, Ex. 4.